 TEAMSTERS LOCAL UNION NO. 408, ETC.117Teamsters Local Union No.408, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of AmericaandChas. S.Wood & Co.Case No. 22-CC-97. July 13, 1961DECISION AND ORDEROn February 6, 1961, Trial Examiner Arnold Ordmanissued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the Intermediate Re-port attached hereto.Thereafter, the Respondent filed exceptions tothe Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Leedom, andBrown].The Board has reviewed the rulings of the TrialExaminer made atthe hearing and finds no prejudicial error was committed. The rulingsare hereby affirmed.The Board has considered the entire record inthis case, including the Intermediate Report and the exceptions andbrief, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations.'ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Teamsters LocalUnion No. 408, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, its officers, representatives,agents, successors, and assigns, shall:1.Cease and desist from :(a) Inducing or encouraging any individual employed by anyperson engaged in commerce or in an industry affecting commerce,other than Chas. S. Wood & Co., to engage in a strike or a refusal inthe course of his employment to perform any services, where an objectthereof is forcing or requiring any person to cease doing business withChas. S. Wood & Co.3Chas. S. Wood &Co. urged upon the Trial Examinerthat he find the total pattern ofconduct violative of the Actbecause of the Respondent'spicketing and conduct at theCompany'swarehouseand office facilitiesThe Trial Examinerrejectedthis contention,holdingMcJunkin Corporation,128 NLRB 522,Inapposite on the facts.Absent excep-tions, we adoptthe TrialExaminer's findings and conclusions in these respectspro forma.Member Brownwould sustain only those allegedviolationspredicated on the oralappeals andpicketing at the PublicService location and he would not, in any respect,rely ona Washington Coca Colatheory.132 NLRB No. 10. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Threatening, coercing, or restraining any person engaged incommerce or in any industry affecting commerce, other than Chas. S.Wood & Co., where an object thereof is forcing or requiring any personto cease doing business with Chas. S. Wood & Co.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its offices and meeting halls, copies of the notice attachedto the Intermediate Report marked "Appendix." 2 Copies of saidnotice shall also be posted by Respondent, subject to permission beinggranted by the respective authorities in charge thereof, at the Reich-hold Chemical construction site in Elizabeth, New Jersey, and at thePublic Service construction site in Duck Island, Hamilton Township,New Jersey. Copies of said notice, to be furnished by the RegionalDirector for the Twenty-second Region, shall, after being duly signedby an authorized representative of Respondent, be posted by Respond-ent immediately upon receipt thereof and be maintained by it for aperiod of 60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to members are customarily posted.Reasonable steps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any other material.(b)Notify the Regional Director for the Twenty-second Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply therewith.2 This notice shall be amended by substituting.for the words"The Recommendations ofa Trial Examiner"the words"A Decision and Order."In the event that this Order isenforced by a decree of a United States Court of Appeals,there shall be substituted forthe words"Pursuant to a Decision and Order" the words"Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order."INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, with all parties represented,was heard before the duly desig-nated Trial Examiner in Newark,New Jersey,on October 24 and 31,1960, oncomplaint of the General Counsel and answer of Respondent,Teamsters Local 408,more fully named in the caption.The issue litigated in the complaint was whetherTeamsters Local 408 violated Section 8(b) (4) (i)and (ii) (B) of the National LaborRelations Act, as amended(61 Stat.136, 73 Stat. 519).At the opening of the hearing the Charging Party,Chas. S. Wood & Co., movedto amend the complaint by adding an allegation that Teamsters Local 408 hadrefused to bargain with Chas.S.Wood & Co.in violation of Section 8(b)(3) of theAct.General Counsel,in whom Section 3(d) of the Act vests"final authority, onbehalf of the Board,in respect of the investigation of charges and issuance of com-plaints . . . and in respect of the prosecution of such complaints ...," objected tothe proposed amendment.The Trial Examiner denied the motion to amend.' TheTrialExaminer likewise denied a motion made by Teamsters Local 408 at the close,ofGeneral Counsel's presentation of evidence to dismiss the proceeding for failurei It subsequently appeared that the Regional Director of the Board had earlier dis-missed an unfair labor practice charge alleging a Section 8(b)1(3) violation in this regard.It is likewise a matter of public record that during the pendency of the hearing inthe instant case, another hearing was pending based upon a complaint issued by GeneralCounsel alleging that Chas S Wood & Co had iefused to bargain with Teamsters Local 408in violation of Section 8(a) (5) and(1) of the Act. TEAMSTERS LOCAL UNION NO. 408, ETC.119to establisha prima faciecase.At the end of the hearing Teamsters Local 408 againmoved for dismissal.Ruling on this motion was reserved and is presently deniedconsistent with the findings and conclusions set forth hereunder.All parties arguedorally after evidence was taken and thereafter briefs, which have been fully con-sidered, were filed by Teamsters Local 408 and Chas. S. Wood & Co.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS AND CONCLUSIONS1.JURISDICTIONChas. S.Wood & Co., herein called Wood Company, has its main office andwarehouse in West Orange, New Jersey. Its principal business is the installation ofthermal insulation which is done at various construction sites in New Jersey and otherEastern States of the United States. In 1959, Wood Company purchased over$1,000,000 worth of goods and materials of which about $500,000 worth camefrom States other than the State of New Jersey. I find that Wood Company isengaged in commerce within the meaning of the Act.United Engineering & Constructors, Inc., Badger Manufacturing Company, Grif-fithElectric Supply Co., and Union Trucking Co., to which reference will herein-after be made, are duly organized corporations which are likewise engaged incommerce within the meaning of the Act as shown by a stipulation executed by theparties and made part of the record-herein.I find that the Board has jurisdiction over the subject matter of this proceeding.II.THE LABOR ORGANIZATION INVOLVEDRespondent, Teamsters Local 408, is a labor organization within themeaning ofthe Act.III.THEUNFAIR LABOR PRACTICESA. BackgroundAt its main office and warehouse in West Orange, New Jersey, Wood Companyemploys an office staff force consisting of sales, executive, and administrative per-sonnel. In addition to the foregoing personnel, who are unrepresented for purposesof collective bargaining, four operating employees report to work at the West Orangelocation.These four employees are Edward Wakeling and Herman Heller, truck-drivers,whose duties are to make pickups and deliveries between the West Orangewarehouse and various construction sites where Wood Company is doing installationwork; John Komar, the warehouseman at West Orange; and Paul Caputo, a part-timecombination truckdriver and warehouseman.As required, Caputo performs regulartruckdriver duties, works as a warehouseman at West Orange, or performs truck-driving duties within the boundaries of particular construction sites where WoodCompany is operating.These four employees are represented for purposes of col-lective bargaining by Teamsters Local 408.Wood Company also has a field force which does the actual installation of thermalinsulation at the various construction sites where Wood Company has a contractor subcontract for such installation.The employees in this field force are repre-sented for collective bargaining by an asbestos workers' union not affiliated in anyway with Teamsters Local 408 or with Teamsters International.The employees inthe field force do not report to Wood Company's West Orange office but report onlyto the construction sites where the installation work is being done.The events here relevant arose out of a labor dispute between Wood Companyand Teamsters Local 408 respecting the four employees heretofore named whomTeamsters Local 408 represented.A collective-bargaining agreement between theparties covering these four employees expired on April 30, 1960.Negotiations fora new agreement were unsuccessful and on the morning of July 19, 1960, the fouremployees represented by Local 408 went on strike pursuant to a vote of the member-ship the previous night.On the morning of July 19, Anthony Cusano, president andbusiness manager of Teamsters Local 408, sent a letter to the building trades ofEssex and Union Counties, New Jersey, informing them that there was a strike andthat it involved only Chas. S. Wood & Co.Picketing activities by the four strikers, authorized by Teamsters Local 408, beganimmediately.Thus, picketing started atWood Company's West Orange premiseson the morning of July 19 and was still continuing at the time of the instant hearing.On July 20 pickets were stationed at the Reichhold construction site, where WoodCompany was doing installation work under a subcontract with Badger Manufac-turing Company which was the prime contractor engaged in the building of a plant 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor Reichhold Chemical on the latter's premises.The picketing on this site con-tinued for 3 days, July 20, 21, and 22, and on the third day Teamsters Local 408voluntarily withdrew the picket line.The only other picketing which occurred wasat the Public Service construction site where Wood Company and other contractorswere engaged under the supervision of United Engineers & Constructors, Inc., inbuilding a generating station for the Public Service Gas & Electric Company.Thepicketing at the Public Service site occurred on August 8, 1960, and was only ofseveral hours' duration.As in the Reichhold situation Teamsters Local 408 volun-tarily withdrew its pickets.In all three locations the pickets carried signs stating, in substance, "TeamstersLocal 408 On Strike Against Chas. S. Wood & Co." The picketing at Reichholdand Public Service was peaceful and orderly.As already indicated, the Wood Com-pany employees at these two sites belonged to the field force which was representedby a union unaffiliated with Teamsters Local 408 or with the parent TeamstersInternational.So far as the four strikers were concerned, John Komar, the ware-houseman at West Orange, never worked at Reichhold or at Public Service, andtruckdriversHeller and Wakeling came there only in connection with pickups ordeliveries.Paul Caputo, the fourth striker, occasionally did perform trucking serv-ices at construction sites. In fact, Caputo had been doing such work on the PublicService site until sometime before the strike.Thereafter and before the strike beganhe was assigned to truckdriver duties out of the West Orange location and wasperforming these duties at the outbreak of the strike.The allegations of the complaint are that Teamsters Local 408, by its picketing andrelated conduct at the Reichhold and Public Service sites, violated Section 8(b) (4) (i)and (ii) (B) of the Act.General Counsel neither alleged in his complaint nor reliedupon the picketing and related conduct at Wood Company's West Orange premisesin support of his position.Wood Company, the Charging Party, argues, neverthe-less, that under the authority ofMcJunkin Corporation,128 NLRB 522, TeamstersLocal 408's picketing and related conduct at West Orange, even though that locationwas indisputably a primary situs of the labor dispute, must nevertheless be takeninto consideration as part of the "total pattern of conduct engaged in by the union." 2Teamsters Local 408, while not disputing the basic fact pattern here outlined, deniesthat it engaged in unfair labor practices.A more detailed consideration of the relevant evidence follows:B. Picketing and related conduct1.The events at ReichholdPicketing, authorized by Teamsters Local 408, began at the Reichhold con-struction site on the morning of July 20, 1960.The day before, July 19, Hellerand Wakeling came to see Jack Decker, construction superintendent for BadgerManufacturing Company, the prime contractor, at the Reichhold site, told him thatthey were on strike against the Wood Company, and that they were going to setup a picket line.They assured Decker that the picket line was not directed againstany other contractors on the project and that deliveries to or pickups from suchcontractors would not be affected.After the picketing started, President Cusano ofTeamsters Local 408 gave similar information to John Riggi, business representativeof the Laborers Union Local, and Sal Miglore, business representative of the Brick-layersUnion Local, unions respectively representing employees working at theReichhold site.Cusano told them in substance that the strike was against WoodCompany only, that their men were to go through the picket line and continueworking, and that their men were to "[h]onor the job, and not the picket signs."The crafts involved continued to work.The pickets, carrying signs which have already been described, patrolled at themain gate of the Reichhold construction site.Both Reichhold employees and theemployees engaged in construction work used the main gate to enter and leave thepremises.Deliveries were also made through this gate 3 which was located about1,000 feet from the actual area of construction where Wood Company's full forcewas at work. Teamsters Local 408, however, never asked for permission to picketcloser to the actual area of Wood Company's operations.When the picketing started on the morning of July 20, there was some "millingabout" by employees at the main gate.However, all the crafts went to work except2 The validity of this contention and its applicability to the instant situation will beconsidered later in this reports Some employees used a different entrance located near the parking lot used by em-ployees to park their cars.Therewas nopicketing at this parking lot entrance. TEAMSTERS LOCAL UNION NO. 408, ETC.121for some electricians who delayed reporting for about an hour and Wood Company'semployees in its field force who lost about a half day's work.Aside from the fore-going,work continued on the jobsite without interruption throughout the 3 daysduring which picketing was conducted.Charles A. Wood, president of Wood Com-pany, acknowledged that work on his subcontract was proceeding on schedule.Gen-erally speaking, deliveries to the Reichhold site also continued without interruption.Occasionally,truckdrivers who were making deliveries would stop upon seeing thepickets and inquire what the situation was.The pickets, pursuant to their instruc-tionsfrom Teamsters Local 408, would reply that the strike was against WoodCompany only. If the truckdrivers manifested that their deliveries were for WoodCompany the pickets would ask that the truckdrivers respect the picket line. In afew instances truckdrivers left without making delivery.As stated, Teamsters Local 408, through its president and business agent, Cusano,voluntarily terminated the picketing at Reichhold on July 22, 1960, because asCusano testified at the hearing, "putting a picket line would confuse it [sic]."Nofurther picketing by Teamsters Local 408 has taken place at Reichhold.2.The events at Public ServiceThe picketing which Teamsters Local 408 authorized and conducted at the PublicService site occurred on August 8, 1960, and spanned a period of only several hours.This site, at whichoperationswere stillgoing onat the time of the hearing, has twogates.Onegate,marked "Public Service Gas & Electric" is used only by PublicService employeesand is closed when not inuse by them. The other gate is marked"ConstructionWorkers" andisusedby the employees in Wood Company's fieldforceand by the employees of the other contractors on the project. The constructiongate is also usedfor deliveries.As already noted, Caputo worked as a truckdriver onthe Public Service siteuntil sometimebefore the strike when he was transferred toother duties.The picketing in which Teamsters Local 408 engaged at PublicService was con-fined tothe construction gate which,as intheReichhold situation, was locatedabout1,000 feet from the construction site where Wood Company's field force wasat work.So far as appears, Teamsters Local 408 made no request forpermission topicket closer to the actualsiteof Wood Company's operations. In any event,severalhours after the picketing began, Cusano learned thatas a resultof a prior strikecalledby some other trade, the PublicServiceproject had been shut down for 4 or5 weeks and that work had just been resumed. Accordingly, Cusano called off thepicket line because, as he testified, "I couldn't see any craft being on strike sup-portingus.The strike is only to the employees of Chas. Wood, only.I couldn'tsee the mennot workingagain."No further picketing occurred at Public Service.As at Reichhold, Teamsters Local 408 indicated at Public Service, both by itspicketsignsand by oral communication, that its action was directed against WoodCompany only.Work continued without any interruption at Public Service by allemployeesincludingWood Company's field force. For the most part, deliveries tothat sitelikewise continued to be made in normal course.However, there is credibleevidence that in a few instances, at least, pickets interfered with deliveries made tocontractors other than the Wood Company.Woodrow Farrell, a truckdriver forUnion Trucking Co., testified that he came to the Public Service site on August 8with a delivery of electrical materials for an electrical contractor on the site, thathe asked one of the pickets who the strikewas against, that he understood the picketto answerC. D. Wood, that he then asked whether any deliveries were being made,and that the picket did not answer directly but shook his head in a manner whichFarrell understoodas meaningno.Farrell left without making delivery.WilliamMiklovic, a truckdriver for Griffith ElectricSupplyCo., testified that he, too, cameto the Public Service site on August 8 with a delivery of electrical material forPublic Service.According to Miklovic, he saw pickets carrying strike signs, stoppedhis truck outside the gate, and asked the guard on duty what the strike was about.The guard said he did not know.Miklovic then spoke to one of the strikers andasked, "Are the trucksgoingin?"The striker replied, "Well, you can go in if youwant to.We can't stop you. But if you are ever on strike we'll do the same toyou."Miklovic then drove away without making delivery.44Wakeling,who was a picket at Public Service, testified that some turned away with-out making deliveries but denied that he or anyone else present at the time stopped anydriver from going into the plant.Heller, who also picketed at Public Service, admittedthat he talked to one or more truckdrivers at Public Service but denied that he stoppedor threatened anyone with respect to their entering or leaving the plant.Neither Farrellnor Miklovic identified the pickets with whom they talked.However, so far as appears, 122DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The events at West OrangeAs already stated, Wood Company had its main office and warehouse in WestOrange, New Jersey, the four strikers represented by Teamsters Local 408 regularlyreported to work at this location, and it is undisputed that that location was, inlabor law parlance, a primary situs of the labor dispute. Picketing began here onJuly 19, 1960, the first day of the strike, and was still continuing at the time ofthe hearing.The number of pickets varied, starting with three or four at the begin-ning and dwindling to one toward the latter months.Much of the evidence relatingto the West Orange events is in sharp conflict.Charles A. Wood, president of Wood Company, testified, for the most part ingeneral terms, that on occasion the pickets physically blocked ingress and egressfrom the company driveway, locked arms to keep trucks from passing through, andmade abusive comments to drivers.As a result, Wood testified, practically the onlytrucker regularly picking up materials and making deliveries at the West Orangewarehouse was Colonial Motor Hauling, Inc., a newly formed corporation, whichWood Company utilized after the strike to do the work formerly done by its strik-ing drivers.Gilbert Fehn, a Wood Company vice president, testified that in the latter part ofJuly, a truckdriver from A. Gross Company was unable to leave the West Orangewarehouse with his loaded truck because the three men who were picketing keptwalking across the driveway so that there was no room to drive through.Felix Oliviero, who owned half of the newly formed Colonial Motor Hauling,Inc., the other half being owned by his two sons, also testified as to picketing andrelated activities of Teamsters Local 408.Felix Oliviero had formerly done land-scaping work for Charles A. Wood but, as previously noted, was retained by WoodCompany upon the outbreak of the strike to do the trucking work previously doneby the strikers .5According to Felix Oliviero, on or about August 10, 1960, he andhis son, Philip, drove a truck into the West Orange premises after rejecting a requestby the picketer, John Komar, to support the strike by staying out.After loadingthe truck, the Olivieros started to drive out but Komar, according to Felix Oliviero,stood in front of the driveway, preventing their exit.Felix Oliviero testified that hethen came around to the front of the truck, which his son was driving, and askedpermission to go through.At that point, Felix Oliviero testified, Komar fell on topof him and cried out, "The truck hit me, the truck hit me." 6Felix Oliviero further testified that this was the only occasion when his entry orexit to the West Orange warehouse was barred by pickets and that except for thissingle instance, he regularly performed his trucking services at that location with-out interruption.However, Felix Oliviero testified that on a later occasion he wasfollowed by Komar and Amiano, acting business agent for Teamsters Local 408,until he, Oliviero, complained to a policeman, and that on the following day, whilemaking a stop at a chemical plant, Amiano told him "there is going to be trouble ifyou don't cut it out. I've got friends." 4Wakeling, Heller, Komar, and Caputo, all of whom took part in the picketing attheWest Orange warehouse, as well as Amiano, who visited that scene on numerousoccasions, likewise testified as to the picketing and related events at West Orange.The net of their testimony was that the picketing was peaceful and orderly, that thepickets never locked arms to obstruct ingress or egress from the Wood Companypremises, and that they never threatened or abused anyone.They further testifiedthat pickups and deliveries continued throughout the strike but that on numerousoccasions when truckdrivers stopped to inquire what the situation was, the picketstold them that the strike was against Wood Company and asked that the picketFarrell and Miklovic were disinterested witnesses, their testimony was straightforwardand convincing,and Ifind that the incidents to which they testified occurred as theyrelated them.6 Teamsters Local 408 sought to establish that Wood Company had a financial interest1n, connection with, or control over, Colonial Motor Hauling, Inc, so as to preclude thelatter from being deemed an independent contractor vis-a-vis the Wood Company.Theevidence, however, does not warrant a finding that such a financial nexus existed.6 Philip 011viero corroborated his father's version of this incident.a In this connection counsel for Wood Company sought to adduce evidence that Olivierohad received telephone threats, that the windshield of Oliviero's truck had been hit by ashotfrom an air rifle, and that someone had tried to pour a foreign substance into thegas tank of Oliviero's truck.Counsel acknowledged, however, that he had no knowledgewhateveras tothe perpetrators of these alleged acts.Under these circumstances, theTrialExaminerexcluded the evidence but permitted an offer of proof to be made. TEAMSTERSLOCAL UNIONNO. 408,ETC.123line be respected.Some of the truckdrivers heeded this request but the majoritywent through the picket line.With respect to the August 10 incident between the Olivieros and Komar, thelatter in his testimony confirmed that the Olivieros had crossed the picket line despitehis request to them to support the strike, and that the Olivieros had loaded theirtruck.His testimony as to what happened thereafter differed sharply from theOlivieros' version.According to Komar, as the Olivieros were pulling out of thedriveway he was patrolling in front of the entrance.Felix Oliviero got out oftruck,walked around in front of it, and pushed Komar off balance.Komar pro-tested this treatment, an argument ensued, and during the argument Philip Olivierowho was driving the truck propelled it against Komar who landed in the gutter.Komar testified further that Fehn, Wood Company vice president, came runningout at that juncture, took Komar's picture as he lay in the gutter, and told Komarto send the bill to him and that he would take care of it .8Amiano in his testimony acknowledged that he and Komar had followed FelixOliviero on the occasion to which the latter testified.His purpose, Amiano testi-fied, was to find out where the deliveries were being made.Amiano denied, however,ever threatening Oliviero, stating to Oliviero that there was going to be trouble, orstating that he, Amiano, had a lot of friends.As the foregoing recital shows, much of the evidence is in sharp conflict.To theextent that these conflicts are material to the resolution of the issues here presented,they will be resolved in the succeeding section of this report.C. Analysis and conclusionsSection 8(b) (4) (i) and (ii) (B) of the Act, so far as here relevant, providesthat it shall be an unfair labor practice for a labor organization, or its agents-(4) (i) to engage in, or to induce or encourage any individual employed byany person engaged in commerce or in any industry affecting commerce toengage in, strike or a refusal in the course of his employment . . . to performany services; or (ii) to threaten, coerce, or restrain any person engaged in com-merce or in an industry affecting commerce, where in either case an objectthereof is:****(B) forcing or requiring any person . . . to cease doing business with anyother person,...Provided,That nothing contained in this clause (B) shallbe construed to make unlawful, where not otherwise unlawful, any primarystrike or primary picketing; ... .Section 8(b) (4) (i) (B) reenacts, with differences not critical here, the predecessorprovisions of Section 8(b) (4) (A) of the Taft-Hartley Act, the so-called "secondaryboycott" clause.Section 8(b) (4) (ii) (B), on the other hand, introduces an elementnot present in the predecessor provisions.Thus, under Section 8(b) (4) (ii) (B),it is likewise an unfair labor practice for a labor organization to threaten, coerce, orrestrain any person (including, of course, an employer) engaged in commerce orin an industry affecting commerce where an object is forcing or requiring a cessationof business relationships as set forth in the statute.General Counsel's position, in sum, is that Teamsters Local 408, by picketing atthe Reichhold and Public Service locations, common situs projects where employeesof employers other than Wood Company were at work, induced and encouraged em-ployees of those employers to refuse to perform services and that an object of thatinducement and encouragement was to force or require the employers to cease doingbusiness with Wood Company, in violation of Section 8(b) (4) (i) (B) of the Act.General Counsel takes the further position that this same conduct likewise consti-tuted restraint and coercion of such employers within the meaning of Section8(b) (4) (ii) (B) of the Act. In support of this position General Counsel shows thatthe real situs of the labor dispute between Teamsters Local 408 and Wood Companywas at the latter's West Orange premises where the four employees represented byTeamsters Local 408 regularly reported to work.Teamsters Local 408 was entitledto, and did, picket at that location. There was no need, therefore, to invoke the lati-tude extended to a union to picket, with appropriate precautions, a primary em-ployer at a common situs.That latitude is normally extended only in situationswhere the dispute arises at the common situs and either a limited form of picketingmust be permitted at that situs or the right to effectively picket the primary employer8 Philip Oliviero confirmed that Fehn had taken Komar's picture. Fehn did not testifyas to this incident. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDmust be denied altogether. In the instant case where picketing could be and wasconducted at the situs where the dispute arose and where only employees of theprimary employer would be directly involved, resort to additional picketing at acommon situs where employees of other employers are'also necessarily affected tendsto refute the notion that such picketing is intended only as an appeal to the primaryemployer's employees.On the contrary, General Counsel argues, it is apparent thatthe appeal of such picketing was not limited to the employees of the primary em-ployer, that it was intended also as an inducement to other employees to cease per-forming services for their employers, and that an object of such inducement wasto force or require these neutral employers to cease doing business with the primaryemployer. In broad outline, General Counsel contends, this was the holding of theBoard inOtisMassey Company, Ltd.,109 NLRB 275, and, according to GeneralCounsel, that decision compels the finding of a violation here.Teamsters Local 408 defends on the ground,inter alia,that at all times whenpicketing was being conducted at Reichhold and Public Service, Wood Company'sfield force was at work on those sites; that the duties of at least three of the fouremployees represented by Local 408 would bring them upon those sites on occasion;and that by the legend on its picket signs and by other means Teamsters Local 408manifested that the strike and picketing were directed only at Wood Company andWood Company employees.Virtually identical defenses were urged before theBoard in theOtisMasseycase in a similar context but the Board there rejectedthese defenses and found that the picketing of the construction projects in that casewas conducted, at least in part, to force secondary employees to cease doing busi-ness with the primary employer. In General Counsel's view, the same considera-tions would be applicable here .9Teamsters Local 408 also depends on the ground that its picketing at Reichholdand Public Service was of quite short duration, that it voluntarily terminated thatpicketing, and that, in any event, the picketing had very little effect on actual workingoperations.Picketing, however, even when of short duration, is notoriously a potentform of inducement(Printing Specialties and Paper Converters Union, Local 388,AFL (Sealright Pacific Ltd.) v. LeBaron,171 F. 2d 331, 334 (C.A. 9)), and it isequally well settled that the existence of such inducement is not negated because itdoes not succeed.N.L.R.B. v. Associated Musicians, Local 802, AFL (GothamBroadcasting Corp. (Station WINS) ),226 F. 2d 900, 904-905 (C.A. 2), cert. denied351 U.S. 962.Moreover, while it may be conceded, in fairness to Teamsters Local408, that the conduct in which it engaged at Reichhold and Public Service was lessthan flagrant both in its nature and effect, the issue presently posed for considerationis not the gravity of the offense but merely its existence.Upon that narrow issue the Board's decision inOtisMassey,considered togetherwith other authorities there cited, would appear to support a finding that Section8(b) (4) (i) (B) of the Act has been violated. See alsoWashington Coca Cola Bot-tlingWorks, Inc.,107 NLRB 299. Teamsters Local 408, however, cites and reliesupon the decision of the United States Court of Appeals for the Fifth Circuit inN.L.R.B. v. General Drivers, Warehousemen and Helpers Local 968, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America (OtisMasseyCo.), 225 F. 2d 205, cert. denied 350 U.S. 914. In that case the court deniedenforcement to the Board's order in theOtisMasseycase on the ground that in thecourt's view substantial evidence did not support a finding that the union had "anunlawful secondary object" 225 F. 2d, at 211.As the court read the Board'sOtisMasseydecision, the Board placed undue emphasis on the fact that the "real situs"of the labor dispute existed at a location other than that where the picketing in ques-tion took place and inferred from that circumstance that such picketing had anunlawful objective.(Id.at 209.)Here, however, it is unnecessary to explore the precise reach of principles enun-ciated in the Board's decision inOtisMasseyor the extent to which the decision ofthe Fifth Circuit may be regarded as a repudiation of those principles. SeeDallasGeneral Drivers, Warehousemen and Helpers Local Union No. 745 (Dallas CountyConstruction Employers' Association, Inc.),124 NLRB 696, 697, footnote 6. Forhere, as inDallas General Drivers,there is additional evidence in addition to the9In its answer to the complaint, Teamsters Local 408 pleaded affirmatively (1) thatIts actions were lawful and protected and in the promotion of its lawful interest andobjectives as a labor organization,and (2)that Its actions were protected by the firstamendment to the Constitution.The first affirmative defense does no more than stateTeamsters Local 408's position on the legality of its conduct.The constitutionaldefensewas considered and rejectedby the SupremeCourt inI.B.E.W., Local 501, et al. v.N.L.R.B. (Samuel Langer),341 U.S. 694, 705. TEAMSTERS LOCAL UNION NO. 408, ETC.125mere existence of a separate situs which affords basis for a finding that the picketingat Reichhold and Public Service had "an unlawful secondary object."At both sitesTeamsters Local 408 conducted its picketing at gates used by all the contractors andused also for deliveries. In both instances the gates were located approximately 1,000feet from where the Wood Company operations were going on. Nevertheless, Team-sters Local 408, unlike the union inOtis Massey,made no request at Reichhold, andapparentlynone atPublic Service, to picket closer to the actual site of the operationsin which the primary employer was engaged, so as to avoid or at least abate, theinvolvement of neutrals.The Board has held inColumbia-Southern Chemical Cor-poration,110 NLRB 206, at 208, that this consideration alone establishes an unlawfulsecondary objective.In addition, it appears that the pickets' practice of telling drivers who approachedthe picket line that the strike and picket line were only against Wood Company andthat other operations were exempt was not always observed.Thus, as previouslyfound, Woodrow Farrell, a truckdriver for Union Trucking Co. with a delivery for anelectrical contractor on the Public Service site, received a negative or, at least a non-commital reply when he asked whether any deliveries were being made.WilliamMiklovic, a Griffith Electric Supply truckdriver with a delivery for Public Service,was told that he could go in if he wanted to, but that if he was ever on strike, thesame would be done to him. Such conduct on the part of the pickets belied thepicket signs which ostensibly limited the picketing to Wood Company, and revealedthat Teamsters Local 408's intention, at least in part, was to reach secondary em-ployees and their employers. SeeRichfield Oil Corporation,95 NLRB 1191, 1193.Superior Derrick Corporation,122 NLRB 52, 55-56. Teamster Local 408 cannotevade responsibility for conduct of pickets whom it duly authorized to picket.Finally, it merits note that Cusano called off the picket line at Public Service be-cause he learned that operations at that project had just resumed after a prolongedshutdown due to a prior and different strike.Cusano explained that "I couldn't seeany craft being on strike supporting us.The strike is only to the employees of Chas.Wood.I couldn't see the men not working again."[Emphasis supplied.] 10The quoted language suggests, at least, that had the prior stoppage not occurred,Teamsters Local 408 at least anticipated, if it did not actively seek, a work stoppageby all the crafts on the project.In the light of these additional considerations, therefore, I find and conclude thatthe actions of Teamsters Local 408 were motivated, at least in part, by an unlawfulobjective, and that the picketing and related conduct at Reichhold and Public Servicewas violative of Section 8(b)(4)(i)(B) of the Act.This same conduct necessarilyamounted also to restraint and coercion of the several contractors other than WoodCompany on the Reichhold and Public Service projects with an object of forcing orrequiring them to cease doing business with Wood Company in violation of Section8(b) (4) (ii) (B) of the Act.Gilmore Construction Company,127 NLRB 541.11There remains for consideration only Wood Company's contention that the picket-ing and related conduct at West Orange should be considered as additional groundfor finding a Section 8(b) (4) (i) and (ii) (B) violation. I have already noted thatGeneral Counsel did not allege this conduct in his complaint as a basis for findingsuch a violation nor did he rely upon it.Under these circumstances, it might wellbe urged that evidence in this regard should not be deemed to be within the issuesto be resolved in this proceeding.However, disposition of this matter need not bemade on this procedural ground.The short of the matter is that the West Orange,premises were the real situs of the labor dispute and that Teamsters Local 408 wasentitled to engage in picketing at this primary situs even though an incidentaleffect of that picketing would be to interfere with secondary employees or personswho sought to do business at that location.To be sure, this does not mean thatTeamsters Local 408 would be entitled to engageinmasspicketing, violence, orother unlawful conduct there.However, the Act itself and other relevant law pro-vides adequatesanctionsfor such conduct and Section 8(b)(4), as such, has neverbeen deemed to be applicable in this regard.The Supreme Court has emphasizedthe specificity with which Congress outlawed particular economic weapons and thecongressional scheme may not be ignored.N.L.R.B. v. Drivers, Chauffeurs andHelpers Local Union No. 639, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (Curtis Brothers),362 U.S. 274;and see10At Relchhold, 'Cusano called off the picket line because he thought it would beconfusing.u Alexander WarehouseASales Company,128 NLRB 916, is plainly distinguishable.There, unlike the instantcase, no common situs wasinvolvedand picketing was con-fined to premises utilized exclusively by the primary employer. 126DECISIONSOF NATIONALLABOR RELATIONS BOARDalsoN.L.R.B. v.InsuranceAgents'InternationalUnion, AFL-CIO (Prudential Ins.Co.), 361 U.S. 477, 498-499.Wood Company correctly argues that inMclunkin Corporation,128 NLRB 522,the Board did consider the nature of the picketing at the primary situs and certainother related conduct as part of the total pattern of conduct engaged in by the union.But that was a special situation.As the Board found in that case, the union, con-currently with its establishing a picket line at McJunkin, the primary situs, mailedletters to carriers with whom it had "hot cargo" agreements, advising the recipientsthat its members would refuse to handle goods, thus, in effect, creating an embargo.Moreover, the union in that case confined its picketing efforts to but I of 10 entrancestoMcJunkin's plant, that one being a trucking entrance not generally used by Mc-Junkin's employees.Accordingly, the Board found that "the immediate principalpurpose" of the picketing at McJunkin was "to induce and encourage employees ofother employers not to make deliveries at McJunkin's plant.." 12None of these considerations are present in the instant case. So far as appears,even taking into account the alleged misconduct of the pickets at West Orange (as towhich, as already noted, there are, if warranted, appropriate remedies), there is noindication that anything occurred at West Orange except perhaps an overzealousexercise of the right to engage in primary picketing.None of the conduct thereevinced, as did the conduct inMclunkin,that the "immediate principal purpose" ofthe picketing at the primary situs was to induce and encourage "employees of otheremployers."Accordingly, I find that the doctrine of theMclunkincase isinappli-cable here.13N. THE REMEDYI have found that Teamsters Local 408 engaged in unlawful secondary activity atthe Reichhold and Public Service sites, thereby violating Section 8(b)(4)(i) and(ii)(B) of the Act.By this conduct Teamsters Local 408, in order to further itsdispute withWood Company, also adversely affected the interests of the severalcontractors who were engaged at those sites in operations affecting commerce, eventhough such contractors were neutrals to Teamsters Local 408's dispute with WoodCompany.The order here recommended is designed to protect both the WoodCompany and any such neutrals, as well as their employees,againsta recurrence ofsuch unlawful pressure.On the other hand, the recommended order, because of thelimited nature of the violations found, is correspondingly circumscribed to encom-pass only Teamsters Local 408's dispute vis-a-vis the Wood Company.Communica-tionsWorkers of America, AFL-CIO and Local No. 4372, etc. (Ohio ConsolidatedTele. Co.) v. N.L.R.B.,362 U.S. 479.CONCLUSIONS OF LAW1.Chas. S. Wood & Co. is engaged in commerce within the meaning of the Act.2.Teamsters Local 408, Respondent herein, is a labor organization within themeaningof the Act."Even as to this holding,the Boardwas carefulto add the caveat : "While we relyOn the natureof the primary picketingas evidenceof the Respondent's overall objective,we are not holding [that] such picketing, considered alone, was itself unlawful "13 This findingrendersit unnecessary to pass upon the incidents of the alleged mis-conduct ofthe pickets at the West Orange premisesMention may be made, however, ofthe most serious of thoseincidents,namely the fracas between Felix Oliviero and JohnKomar on or about August 10 On the basis of all the evidence in that regard and uponmy appraisal of the demeanor of the witnesses who testified with respect thereto, I findthat the more credible version was given by John Komar and that Felix Oliviero assaultedKomar.On the basisof like considerations,I do notcredit Felix Oliviero's testimonythat he was threatened, on another occasion and at a different location, with "trouble" byAmiano and I do creditAmiano's denialin that regardFinally, it should be noted thatthe statusof the Olivierosas neutralsin the dispute between Teamsters Local 408 andWood Companyisnot immune tochallengeAlthough, as between Wood Company andColonialMotor Hauling, Inc., which the Olivieros owned and operated, there was nofinancialnexus other than that which resulted from Wood Company's payments for truck-ing services,it is undisputedthatWood Company retained the Olivieros after the striketo dothe trucking formerly done by its striking truckdrivers.To the extent, therefore,that the Olivieros wereretainedto do "struck work," they took on the status of "allies"ofWood Company and were equally vulnerable with Wood Company to primary picketing.General TeamstersLocal No324,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen&Helpersof America(Truck Operators League of Oregon),122 NLRB25, 26-27. LOCALNO. 5895,UNITEDSTEELWORKERSOF AMERICA1273.TeamstersLocal 408 hasengaged in unfair labor practicesviolativeof Section8(b)(4)(i)and (ii)(B) of the Act.4.The foregoingunfair labor practices affect commerce within the meaning of theAct.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Rela-tions Board,and in order to effectuate the policies of the NationalLaborRelationsAct, we hereby notifyyou that:WE WILLNOT induce or encourage any individualemployed byany personengaged in commerce or in an industry affecting commerce,otherthan Chas. S.Wood &Co., to engage in a strike or a refusal in the course of his employmentto perform any services,where an objectthereofis forcing or requiring anyperson to cease doing businesswith Chas. S. Wood & Co.WE WILL NOTthreaten,coerce,or restrain any person engaged in commerceor in an industry affecting commerce,other thanChas. S. Wood & Co.,where anobject thereofis forcing or requiring any person to cease doing business withChas. S. Wood & Co.TEAMSTERS LOCAL UNION No. 408,INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced,or covered by any other material.Local Union No.5895,United Steelworkers of America, AFL-CIO; United Steelworkers of America,AFL-CIO;John Ko-walski,Staff Representative of United Steelworkers of America,AFL-CIO;and Francis Brewster,President of Local UnionNo. 5895, United Steelworkers of America,AFL-CIOandCarrier CorporationLocal Union No. 5895, United Steelworkers of America, AFL-CIO; United Steelworkers of America,AFL-CIO;John Ko-walsk,Staff Representative of United Steelworkers of America,AFL-CIO;and Francis Brewster,President of Local UnionNo. 5895, United Steelworkers of America,AFL-CIOandCarrier Corporation.Cases Nos. 3-CC-106 and 3-CB-439. July13, 1961DECISION AND ORDEROn September 29, 1960, Trial Examiner Thomas F. Maher issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the Intermedi-ate Report attached hereto.Thereafter, the Respondents filed excep-tionsto the Intermediate Report and a supporting brief.A brief wasalso filed by the Charging Party.132 NLRB No. 17.